Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on April 01, 2020 for Application No. 16/837,545.  Claims 1-18 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on August 31, 2020 has been considered by the examiner.

Claim Objections
Applicant is advised that should claim 1 be found allowable, claims 7 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "there is a common shift stage” in line 1. It is unclear what the common shift stage constitutes. Is it a current shift stage, new shift stage, target shift stage or a combination of these stages? If applicant intends to present the recited feature, the office recommends that the limitation should be changed or avoided for clarity. The same rationale is applicable to claims 11 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9 and 16-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Payne et al. (US 10,189,453 B2).
Regarding claims 1 and 7, Payne discloses a vehicle and a method of controlling inertial driving of the vehicle (see at least Figure 4), the method comprising: 
when in an inertial driving guidance mode (see at least Figure 4), obtaining information related to an event in consideration of a vehicle ahead situation, wherein the event is a stop event, a deceleration event, or a re-acceleration event (see at least Fig. 4, i.e., at locations 408 – 402 or 404; col. 7, lines 36-62); 
determining a target shift stage corresponding to the event based on the information related to the event (see at least Fig. 4; col. 3, lines 13-15, col. 8, lines 4-19; and the Abstract, i.e., the electronic control unit is configured to determine…a target speed based on the location of the stop event); and 
performing a shift control to the target shift stage (see at least col. 3, lines 50-65; col. 9, lines 12-22).

Regarding claim 2, Payne discloses the method according to claim 1, wherein the event is the stop event, the method further comprising: 
calculating a target speed corresponding to the stop event (see at least Fig. 4, i.e., at location 404; col. 7, lines 36-62; col. 8, lines 4-19); and 
determining the target shift stage corresponding to the stop event based on the information related to the event and the target speed (col. 3, lines 13-15; col. 8, lines 4-19; and the Abstract, i.e., the electronic control unit is configured to determine…a target speed based on the location of the stop event).

Regarding claim 3, Payne discloses the method according to claim 1, wherein the event is the deceleration event (see at least Fig. 4, i.e., locations 408 to 402), the method further comprising: 
calculating a target speed corresponding to the deceleration event (see at least Fig. 4; col. 10, line 40 – col. 11, line 23); and 
determining the target shift stage corresponding to the deceleration event based on the information related to the event and the target speed (see at least Fig. 4; col. 11, lines 24-27).  

Regarding claim 8, Payne discloses the vehicle according to claim 7, wherein the event is the stop event, the method further comprising: 
calculating a target speed corresponding to the stop event (col. 7, lines 36-62; col. 8, lines 4-19); and 
determining the target shift stage corresponding to the stop event based on the information related to the event and the target speed (see at least col. 3, lines 13-15, col. 8, lines 4-19; and the Abstract, i.e., the electronic control unit is configured to determine…a target speed based on the location of the stop event).

Regarding claim 9, Payne discloses the vehicle according to claim 7, wherein, when the event is the deceleration event, the controller is configured to: 
calculate a target speed corresponding to the deceleration event (see at least Fig. 4, i.e., locations 408 - 402; col. 10, line 40 – col. 11, line 23); and 
determine the target shift stage corresponding to the deceleration event based on the information related to the event and the target speed (see at least Fig. 4; col. 11, lines 24-27).  

Regarding claim 16, Payne discloses a method of controlling inertial driving of a vehicle comprising: 
when in an inertial driving guidance mode, obtaining information related to a stop event in consideration of a vehicle ahead situation (see at least Fig. 4, i.e., at locations 408 – 402 or 404; col. 7, lines 36-62, i.e., a stop event); 
determining a target shift stage corresponding to event based on the information related HYU-0391USoi-SL-18-to the stop event (see at least Fig. 4; col. 3, lines 13-15, col. 8, lines 4-19; and the Abstract, i.e., the electronic control unit is configured to determine…a target speed based on the location of the stop event); and 
performing a shift control to the target shift stage (see at least col. 3, lines 50-65; col. 9, lines 12-22).  

Regarding claim 17, Payne discloses a method of controlling inertial driving of a vehicle comprising: 
when in an inertial driving guidance mode, obtaining information related to a deceleration event (see at least Fig. 4, i.e., locations 408 – 402) in consideration of a vehicle ahead situation (see at least Fig. 4; col. 10, line 48 – col. 11, line 23; col. 11, lines 40-54); 
determining a target shift stage corresponding to event based on the information related to the deceleration event (see at least Fig. 4, col. 11, lines 24-27); and 
performing a shift control to the target shift stage (see at least col. 11, lines 27-39).  

Claim 7 is rejected under 35 U.S.C. §102(a)(1) as being anticipated by Eo et al. (US 9,643,621 B2).
Eo discloses a vehicle comprising: 
an inertial driving guider configured to guide inertial driving (see at least Figures 3-6); and 
a controller (Fig. 2, i.e., controller 20) configured to: 
when in an inertial driving guidance mode (see at least Figures 3-6, i.e., under inertia driving mode), 
obtain information related an event in consideration of a vehicle ahead situation (col. 5, lines 45 – col. 6, line 2), 
wherein the event is a stop event, a deceleration event, or a re-acceleration event (col. 6, lines 25-31, i.e., re-acceleration event); and 
determine a target shift stage corresponding to the event based on the information related to the event (col. 6, lines 23-31, lines 60-64, i.e., during the inertia driving mode…the controller 20 may be configured to rapidly determine the acceleration intention of a driver thereby securing the reacceleration responsibility of a vehicle).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eo in view of Tsumori et al. (US 2010/0324795 A1).
Regarding claim 18, Eo discloses a method of controlling inertial driving of a vehicle (see at least Figures 4-6), the method comprising: 
when in an inertial driving guidance mode (see at least Figures 4 and 5), 
obtaining information related to an event in consideration of a vehicle ahead situation (col. 5, lines 45 – col. 6, line 2), 
wherein the event is a stop event, a deceleration event, or a re-acceleration event (col. 6, lines 25-31, i.e., re-acceleration event); 
determining a target shift stage corresponding to the event based on the information related to the event (col. 6, lines 23-31, lines 60-64, i.e., during the inertia driving mode…the controller 20 may be configured to rapidly determine the acceleration intention of a driver thereby securing the reacceleration responsibility of a vehicle).
Eo further discloses that when the engine clutch is shifted from the open state to the close state during the inertia driving in which the gearshift is positioned in a gear stage and the controller 20 may be configured to release the inertial driving mode and turn on the engine (Fig. 6; col. 6, lines 23-31 and 48-64) but does not explicitly teach performing a shift control to the target shift stage.
Tsumori teaches a vehicle running control method including an electronic control unit 71 configured to perform a shift control to the target shift stage (see at least Figure 7 and paragraphs [0099]-[0100], i.e., the acceleration running period of the “Actual acceleration/deceleration Running Pattern”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the controller of Eo to perform a shift control to the target shift stage as taught by Tsumori for the purpose of reducing the drastic change in the vehicle front-back direction acceleration such that smooth shifting can be achieved. See paragraphs [0101] and [0102].


Allowable Subject Matter
Claims 4-6, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 11 and 14 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the claim 4, the prior art of record fails to disclose or render obvious a method of controlling inertial driving guidance of a vehicle having the combination features and steps recited in claims 1 and 4, and particularly the limitations recited in claim 4.
Regarding the claim 10, the prior art of record fails to disclose or render obvious a method of controlling inertial driving guidance of a vehicle having the combination features and steps recited in claims 7 and 10, and particularly the limitations recited in claim 10.
Regarding the claim 13, the prior art of record fails to disclose or render obvious a method of controlling inertial driving guidance of a vehicle having the combination features and steps recited in claims 7 and 13, and particularly the limitations recited in claim 13.
Claims 5-6, 11-12 and 14-15 are allowable as being dependent upon the allowable base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huh et al. (US 10,442,434 B2) discloses a method for inertia drive control with torque sharing of eco-friendly vehicle, see Figure 1;
Park (US 10,493,989 B2) discloses a vehicle and method of providing information for the same, see Figure 7;
Park (US 9,783,200 B2) discloses an apparatus and method for guiding driver to coasting of in eco-friendly vehicle, see Figure 6;
Taguchi et al. (US 8,483,949 B2) discloses a running pattern calculating apparatus and running pattern calculating method, see Figures 2-3, 6 and 13; and
Woo et al. (US 2017/0080806 A1) discloses a method and apparatus for displaying fuel efficiency increasing rate during eco-coasting for electric vehicle, see Figures 1-2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TINH DANG/Primary Examiner, Art Unit 3659